UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number_(811-05037)_ Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (626) 914-7363 Date of fiscal year end: December 31 Date of reporting period: June 30, 2013 Name of Fund: Jordan Opportunity Fund Period: 07/01/12 - 06/30/13 Date of Vote: 6/19/2012 Company Name Meeting Date CUSIP Ticker The Coca-Cola Company 7/10/2012 KO Vote MRV Proposal Proposed by Issuer or Shareholder For For Approve Stock Split Issuer Date of Vote: 6/28/2012 Company Name Meeting Date CUSIP Ticker Francesca's Holding Corporation 7/10/2012 FRAN Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Patricia Bender Issuer For For Ratify Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 6/28/2012 Company Name Meeting Date CUSIP Ticker Medication, Inc. 7/13/2012 58501N101 MDVN Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Daniel D. Adams Issuer For For Elect Director Gregory H. Bailey Issuer For For Elect Director Kim D. Blickenstaff Issuer For For Elect Director David T. Hung Issuer For For Elect Director W. Anthony Vernon Issuer For For Amend Omnibus Stock Plan Issuer For For Increase Authorized Common Stock Issuer For For Approve Stock Split Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 6/28/2012 Company Name Meeting Date CUSIP Ticker Eni Spa 7/16/2012 29274F104 ENI Vote MRV Proposal Proposed by Issuer or Shareholder For For Approve Elimination of Shares' Par Value and Cancellation of Treasury Shares Issuer For For Authorize Share Repurchase Program Issuer Date of Vote: 7/09/2012 Company Name Meeting Date CUSIP Ticker Cirrus Logic, Inc. 7/26/2012 CRUS Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director John C. Carter Issuer For For Elect Director Timothy R. Dehne Issuer For For Elect Director Jason P. Rhode Issuer For For Elect Director Alan R. Schuele Issuer For For Elect Director William D. Sherman Issuer For For Elect Director Susan Wang Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 7/09/2012 Company Name Meeting Date CUSIP Ticker Rowan Companies plc 7/25/2012 G7665A101 RDC Vote MRV Proposal Proposed by Issuer or Shareholder For For Re-elect Thomas R. Hix as Director Issuer For For Re-elect Suzanne P. Nimocks as Director Issuer For For Re-elect P. Dexter Peacock as Director Issuer For For Appoint Deloitte & Touche LLP as U.S. Auditors Issuer For For Appoint Deloitte & Touche UK LLP as U.K. Auditors Issuer For For Authorize Board to Fix Remuneration of Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 7/11/2012 Company Name Meeting Date CUSIP Ticker McKesson Corporation 7/25/2012 58155Q103 MCK Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Andy D. Bryant Issuer For For Elect Director Wayne A. Budd Issuer For For Elect Director John H. Hammergren Issuer For For Elect Director Alton F. Irby, III Issuer For For Elect Director M. Christine Jacobs Issuer For For Elect Director Marie L. Knowles Issuer For For Elect Director David M. Lawrence Issuer For For Elect Director Edward A. Mueller Issuer For For Elect Director Jane E. Shaw Issuer For For Ratify Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Provide Right to Act by Written Consent Shareholder For Against Require Independent Board Chairman Shareholder For Against Stock Retention Shareholder For Against Pro-rata Vesting of Equity Awards Shareholder Date of Vote: 7/11/2012 Company Name Meeting Date CUSIP Ticker Spreadtrum Communications, Inc. 7/27/2012 SPRD Vote MRV Proposal Proposed by Issuer or Shareholder Against For Reelect Leo Li as a Director Issuer For For Reelect Carol Yu as a Director Issuer For For Reelect Zhongrui Xia as a Director Issuer Against For Amend 2007 Equity Incentive Plan Issuer Against For Amend 2007 Equity Incentive Plan Issuer For For Amend 2007 Equity Incentive Plan Ratify PricewaterhouseCoopers Zhong Tian CPAs Limited Company as Auditors Issuer Date of Vote: 7/23/2012 Company Name Meeting Date CUSIP Ticker Red Hat, Inc. 8/9/2012 RHT Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Marye Anne Fox Issuer For For Elect Director Donald H. Livingstone Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Amend Omnibus Stock Plan Issuer For Against Declassify the Board of Directors Shareholder Date of Vote: 7/31/2012 Company Name Meeting Date CUSIP Ticker OCZ Technology Group, Inc. 8/13/2012 67086E204 OCZ Vote MRV Proposal Proposed by Issuer or Shareholder Withhold For Elect Director Russell J. Knittel Issuer For For Approve Omnibus Stock Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 8/14/2012 Company Name Meeting Date CUSIP Ticker Capstone Turbine Corporation 8/30/2012 14067D1028 CPST Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Gary D. Simon Issuer For For Elect Director Richard K. Atkinson Issuer For For Elect Director John V. Jaggers Issuer For For Elect Director Darren R. Jamison Issuer For For Elect Director Noam Lotan Issuer For For Elect Director Gary J. Mayo Issuer For For Elect Director Eliot G. Protsch Issuer For For Elect Director Holly A. Van Deursen Issuer For For Elect Director Darrell J. Wilk Issuer For For Amend Omnibus Stock Plan Issuer For For Increase Authorized Common Stock Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 8/15/2012 Company Name Meeting Date CUSIP Ticker Changyou.com Ltd. 8/28/2012 5911M107 CYOU Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Charles Zhang as Director Issuer For For Elect Tao Wang as Director Issuer For For Elect Dave De Yang as Director Issuer For For Elect Baoquan Zhang as Director Issuer For For Elect Xiao Chen as Director Issuer For For Approve the Appointment of PricewaterhouseCoopers as the Company's Independent Auditor for the Fiscal Year Ending December 31, 2012. Issuer Date of Vote: 8/24/2012 Company Name Meeting Date CUSIP Ticker Lions Gate Entertainment Corp. 9/11/2012 LGF Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Norman Bacal Issuer For For Elect Director Michael Burns Issuer Withhold For Elect Director Arthur Evrensel Issuer For For Elect Director Jon Feltheimer Issuer Withhold For Elect Director Frank Giustra Issuer For For Elect Director Morley Koffman Issuer For For Elect Director Harald Ludwig Issuer For For Elect Director G. Scott Paterson Issuer For For Elect Director Mark H. Rachesky Issuer For For Elect Director Daryl Simm Issuer For For Elect Director Hardwick Simmons Issuer For For Elect Director Phyllis Yaffe Issuer For For Ratify Ernst & Young LLP as Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Approve Omnibus Stock Plan Issuer Against For Other Business Issuer Date of Vote: 8/24/2012 Company Name Meeting Date CUSIP Ticker NetEase Inc. 9/6/2012 64110W NTES Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect William Lei Ding as Director Issuer For For Elect Alice Cheng as Director Issuer For For Elect Denny Lee as Director Issuer For For Elect Joseph Tong as Director Issuer For For Elect Lun Feng as Director Issuer For For Elect Michael Leung as Director Issuer For For Elect Michael Tong as Director Issuer For For Approve to Appoint PricewaterhouseCoopers Zhong Tian CPAs Limited Company as Independent Auditors Issuer Date of Vote: 9/4/2012 Company Name Meeting Date CUSIP Ticker General Mills, Inc. 9/24/2012 GIS Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Bradbury H. Anderson Issuer For For Elect Director R. Kerry Clark Issuer For For Elect Director Paul Danos Issuer For For Elect Director William T. Esrey Issuer For For Elect Director Raymond V. Gilmartin Issuer For For Elect Director Judith Richards Hope Issuer For For Elect Director Heidi G. Miller Issuer For For Elect Director Hilda Ochoa-Brillembourg Issuer For For Elect Director Steve Odland Issuer For For Elect Director Kendall J. Powell Issuer For For Elect Director Michael D. Rose Issuer For For Elect Director Robert L. Ryan Issuer For For Elect Director Dorothy A. Terrell Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 9/4/2012 Company Name Meeting Date CUSIP Ticker Seadrill Limited 9/21/2012 G7945E105 SDRL Vote MRV Proposal Proposed by Issuer or Shareholder For For Reelect John Fredriksen as Director Issuer Against For Reelect Olav Troim as Director Issuer For For Reelect Kate Blankenship as Director Issuer For For Reelect Carl Steen as Director Issuer For For Reelect Kathrine Fredriksen as Director Issuer For For Approve PricewaterhouseCoopersas Auditor and Authorize Board to Fix Their Remuneration Issuer For For Approve Remuneration of Directors Issuer Date of Vote: 9/4/2012 Company Name Meeting Date CUSIP Ticker Stratasys, Inc. 9/14/2012 SSYS Vote MRV Proposal Proposed by Issuer or Shareholder For For Approve Merger Agreement Issuer Against For Advisory Vote on Golden Parachutes Issuer For For Adjourn Meeting Issuer Date of Vote: 9/17/2012 Company Name Meeting Date CUSIP Ticker Gaylord Entertainment Company 9/25/2012 GET Vote MRV Proposal Proposed by Issuer or Shareholder For For Approve Reorganization Plan Issuer For For Authorize the Potential Issuance of Additional Common Stock in Compliance of Listing Rules Issuer For For Adjourn Meeting Issuer Date of Vote: 9/17/2012 Company Name Meeting Date CUSIP Ticker ParkerVision, Inc. 10/2/2012 PRKR Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Jeffrey Parker Issuer For For Elect Director William Hightower Issuer For For Elect Director John Metcalf Issuer For For Elect Director David Sorrells Issuer Withhold For Elect Director Robert Sterne Issuer For For Elect Director Nam Suh Issuer For For Elect Director Papken der Torossian Issuer For For Increase Authorized Common Stock Issuer For For Ratify Auditors Issuer Against For Other Business Issuer Date of Vote: 9/20/2012 Company Name Meeting Date CUSIP Ticker Texas Industries, Inc. 10/10/2012 TXI Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director John D. Baker, II Issuer For For Elect Director Mel G. Brekhus Issuer For For Elect Director Eugenio Clariond Issuer For For Elect Director Sam Coats Issuer For For Elect Director Sean P. Foley Issuer For For Elect Director Bernard Lanigan, Jr. Issuer For For Elect Director Thomas R. Ransdell Issuer For For Elect Director Robert D. Rogers Issuer For For Elect Director Thomas L. Ryan Issuer For For Elect Director Ronald G. Steinhart Issuer For For Elect Director Dorothy C. Weaver Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Against For Amend Omnibus Stock Plan Issuer Against For Approve Deferred Compensation Plan Issuer Date of Vote: 10/4/2012 Company Name Meeting Date CUSIP Ticker News Corporation 10/16/2012 65249B208 NWS Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Jose María Aznar Issuer For For Elect Director Natalie Bancroft Issuer For For Elect Director Peter L. Barnes Issuer For For Elect Director James W. Breyer Issuer For For Elect Director Chase Carey Issuer For For Elect Director Elaine L. Chao Issuer For For Elect Director David F. DeVoe Issuer For For Elect Director Viet Dinh Issuer For For Elect Director Roderick I. Eddington Issuer For For Elect Director Joel I. Klein Issuer For For Elect Director James R. Murdoch Issuer For For Elect Director K. Rupert Murdoch Issuer For For Elect Director Lachlan K. Murdoch Issuer For For Elect Director Alvaro Uribe Issuer For For Ratify Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Require Independent Board Chairman Shareholder Against Against Reduce Supermajority Vote Requirement Shareholder For Against Eliminate the Company's Dual Class Capital Structure Shareholder For None Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Issuer Date of Vote: 10/8/2012 Company Name Meeting Date CUSIP Ticker Symantec Corporation 10/23/2012 SYMC Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Stephen M. Bennett Issuer For For Elect Director Michael A. Brown Issuer For For Elect Director Frank E. Dangeard Issuer For For Elect Director Stephen E. Gillett Issuer For For Elect Director Geraldine B. Laybourne Issuer For For Elect Director David L. Mahoney Issuer For For Elect Director Robert S. Miller Issuer For For Elect Director Daniel H. Schulman Issuer For For Elect Director V. Paul Unruh Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Stock Retention/Holding Period Shareholder Date of Vote: 10/23/2012 Company Name Meeting Date CUSIP Ticker Fusion-io, Inc. 11/6/2012 36112J1079 FIO Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Forest Baskett Issuer For For Elect Director Dana L. Evan Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 10/23/2012 Company Name Meeting Date CUSIP Ticker Western Digital Corporation 11/8/2012 WDC Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Kathleen A. Cote Issuer For For Elect Director John F. Coyne Issuer For For Elect Director Henry T. DeNero Issuer For For Elect Director William L. Kimsey Issuer For For Elect Director Michael D. Lambert Issuer For For Elect Director Len J. Lauer Issuer For For Elect Director Matthew E. Massengill Issuer For For Elect Director Roger H. Moore Issuer For For Elect Director Kensuke Oka Issuer For For Elect Director Thomas E. Pardun Issuer For For Elect Director Arif Shakeel Issuer For For Elect Director Masahiro Yamamura Issuer For For Amend Omnibus Stock Plan Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 10/23/2012 Company Name Meeting Date CUSIP Ticker Brinker International, Inc. 11/8/2012 EAT Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Douglas H. Brooks Issuer For For Elect Director Joseph M. DePinto Issuer For For Elect Director Michael J. Dixon Issuer For For Elect Director Harriet Edelman Issuer For For Elect Director Jon L. Luther Issuer For For Elect Director John W. Mims Issuer For For Elect Director George R. Mrkonic Issuer For For Elect Director Rosendo G. Parra Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 11/28/2012 Company Name Meeting Date CUSIP Ticker Palo Alto Networks, Inc. 12/12/2012 PANW Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director John M. Donovan Issuer For For Elect Director Nir Zuk Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Name Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 2/12/13 Company Name Meeting Date CUSIP Ticker Stratasys, Inc. 2/25/2013 IL0011267213 SSYS Vote MRV Proposal Proposed by Issuer or Shareholder For For Approve Merger Agreement Issuer Against Against Advisory Vote on Golden Parachutes Issuer For For Adjourn Meeting Issuer Date of Vote: 2/13/13 Company Name Meeting Date CUSIP Ticker Apple Inc. 2/27/2013 AAPL Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director William Campbell Issuer For For Elect Director Timothy Cook Issuer For For Elect Director Millard Drexler Issuer For For Elect Director Al Gore Issuer For For Elect Director Robert Iger Issuer For For Elect Director Andrea Jung Issuer For For Elect Director Arther Levinson Issuer For For Elect Director Ronald Sugar Issuer For For Amend Articles of Incorporation Issuer For For Ratify Auditors Issuer Against For Advisory Vote to Ratify Named Executives Officers Compensation Issuer For Against Stock Retention/Holding Period Shareholder Against Against Establish Board Committee on Human Rights Shareholder Date of Vote: 2/19/13 Company Name Meeting Date CUSIP Ticker Qualcomm Incorporated 3/5/2013 QCOM Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Barbara Alexander Issuer For For Elect Director Donald Cruickshank Issuer For For Elect Director Raymond Dittamore Issuer For For Elect Director Susan Hockfield Issuer For For Elect Director Thomas Horton Issuer For For Elect Director Paul Jacobs Issuer For For Elect Director Sherry Lansing Issuer For For Elect Director Duane Nelles Issuer For For Elect Director Francisco Ros Issuer For For Elect Director Brent Scowcroft Issuer For For Elect Director Marc Stern Issuer For For Amend Omnibus Stock Plan Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer 2/8/2013 Company Name Meeting Date CUSIP Ticker Salesforce.com 3/20/2013 79466L302 CRM Vote MRV Proposal Proposed by Issuer or Shareholder Against For Increase authorized common stock Issuer Date of Vote: 3/13/20 Company Name Meeting Date CUSIP Ticker Ebay Inc. 4/18/2013 EBAY Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director David Moffett Issuer For For Elect Director Richard Schlosberg Issuer For For Elect Director Thomas Tierney Issuer Against For Ratify named officers compensation Issuer For Against Report on lobbying payments and policy Shareholder Against Against Report on privacy and data security Shareholder For For Ratify auditors Issuer Date of Vote: 4/8/13 Company Name Meeting Date CUSIP Ticker Noble Corp 4/26/2013 CH0033347318 NE Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Michael Cawley Issuer For For Elect Director Gordon Hall Issuer For For Elect Director Ashley Almanza Issuer For For Accept Financial Statements and Statutory reports Issuer For For Approve Dividends Issuer For For Ratify PWC LLP as Independent Registered Public Accounting firm and PWC as Statutory auditor Issuer For For Approve Discharge of board and senior management Issuer For For Advisory vote to ratify named executive officers compensation Issuer For For Approve extension of CHRF 133 million pool of capital without preemptive rights Issuer Date of Vote: 2/25/13 Company Name Meeting Date CUSIP Ticker Newmont Mining Corp 4/25/2013 NEM Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Bruce Brook Issuer For For Elect Director Kofi Bucknor Issuer For For Elect Director Vincent Carlaco Issuer For For Elect Director Joseph Carrabba Issuer For For Elect Director Noreen Doyle Issuer For For Elect Director Gary Goldberg Issuer For For Elect Director Veronica Hagen Issuer For For Elect Director Jane Nelson Issuer For For Elect Director Donald Roth Issuer For For Elect Director Simon Thompson Issuer For For Advisory vote to ratify named executive officers compensation Issuer For For Approve Omnibus Stock Plan Issuer For For Approve executive incentive bonus plan Issuer Date of Vote: 3/1/13 Company Name Meeting Date CUSIP Ticker BorgWarner 4/24/2013 BWA Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Jere Drummond Issuer For For Elect Director John Mckerran Issuer For For Elect Director Erneest Novak Issuer For For Elect Director James Verrier Issuer For For Ratify Auditors Issuer For For Advisory vote to ratify named executive officer compensation Issuer For For Declassify the board of directors Shareholder Date of Vote: 2/19/13 Company Name Meeting Date CUSIP Ticker Citigroup Inc 3/5/2013 CITI Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Michael Corbat Issuer For For Elect Director Franz Hunter Issuer For For Elect Director Robert Joss Issuer For For Elect Director Michael ONeil Issuer For For Elect Director Judith Rodin Issuer For For Elect Director Robert Ryan Issuer For For Elect Director Anthony Santomero Issuer For For Elect Director Joan Spero Issuer For For Elect Director Diana Taylor Issuer For For Elect Director William Thompson Issuer For For Elect Director Ernesto Ponce de Leon Issuer For For Advisory to ratify named executive officer compensation Issuer For For Ratify Auditors Issuer For For Amend Omnibus stock plan Issuer For Against Stock Retention/holding period Shareholder For Against Report on lobbying payments and -policy Shareholder For Against Amend indemnifcation provisions Shareholder Date of Vote: 3/15/13 Company Name Meeting Date CUSIP Ticker Marriot Int'l 5/10/2013 55616P104 M Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director JW Marriott Jr Issuer For For Elect Director JW Marriott III Issuer For For Elect Director Mary Bush Issuer Against For Elect Director Frederick Henderson Issuer For For Elect Director Debra Lee Issuer For For Elect Director Geroge Muyonz Issuer For For Elect Director Harry Pearce Issuer For For Elect Director Steven S Reinemund Issuer For For Elect Director Mitt Romney Issuer For For Elect Director Lawrence Small Issuer For For Elect Director Arne Sorenson Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer Date of Vote: 3/8/13 Company Name Meeting Date CUSIP Ticker Yamana Gold Inc 5/1/2013 98462Y100 AUY Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Peter Marrone Issuer For For Elect Director Patrick Mars Issuer For For Elect Director John Begeman Issuer For For Elect Director Alexander Davidson Issuer For For Elect Director Richard Graff Issuer For For Elect Director Nigel Lees Issuer For For Elect Director Juveanl Filho Issuer For For Elect Director Carl Renzoni Issuer For For Elect Director Antenor Silva Issuer For For Elect Director Dino Titaro Issuer For For Ratify Deloitte as Auditors Issuer Date of Vote: 2/19/13 Company Name Meeting Date CUSIP Ticker Ford Motor Company 3/5/2013 F Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Stephen Butler Issuer For For Elect Director Kimberly Caslano Issuer For For Elect Director Anthony Eaarly Issuer For For Elect Director Edsel Ford Issuer For For Elect Director William Ford Issuer For For Elect Director Richard Gephardt Issuer For For Elect Director James Hance Issuer For For Elect Director William Helman Issuer For For Elect Director Jon Huntsman Jr Issuer Against For Elect Director Richard Manoogian Issuer For For Elect Director Ellen Marram Issuer For For Elect Director Alan Mulally Issuer For For Elect Director Homer Neal Issuer For For Elect Director Gerald Shaheen Issuer For For Elect Director John Thornton Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify named executive officers compensation Issuer Against Against Amend executive incentive bonus plan Issuer Against For Amend omnibus stock plan Issuer For Against Approval of tax benefits preservation plan Shareholder For Against Amend bylaws- call special meetings Shareholder Date of Vote: 2/19/13 Company Name Meeting Date CUSIP Ticker Ace Limited 3/5/2013 CH0044328745 ACE Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Robert Hernandez Issuer For For Elect Director Peter Menikoff Issuer For For Elect Director Robert Ripp Issuer For For Elect Director Theodore Shasta Issuer For For Declassify the board of directors Issuer For For Approve Annual report Issuer For For Accept statutory Financial Statements Issuer For For Accept Consolidated financial statements Issuer For For Approve allocation of income dividends Issuer For For Approve discharge of board and senior management Issuer For For Ratify PWC as Auditors Issuer For For Ratify PWC as independent registered PA Issuer For For Amend omnibus stock plan Issuer For For Approve dividend distribution from legal reserves through reduction of par value Issuer For For Advisory vote to ratify named executive officers compensation Issuer Date of Vote: 3/18/13 Company Name Meeting Date CUSIP Ticker TRW Automotive Holdings 5/14/2013 87264S106 TRW Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Jody Miller Issuer For For Elect Director John Plant Issuer For For Elect Director Neil Simpkins Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer Date of Vote: 3/15/13 Company Name Meeting Date CUSIP Ticker Wyndam Worldwide 5/14/2013 98310W108 WYN Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Brian Mulroney Issuer For For Elect Director Michael Wargotz Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 3/18/13 Company Name Meeting Date CUSIP Ticker Morgan Stanley 5/14/2013 MS Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Erskine Bowles Issuer For For Elect Director Howard Davies Issuer For For Elect Director Thomas Glocer Issuer For For Elect Director James Gorman Issuer For For Elect Director Robert Herz Issuer For For Elect Director Robert Kiddeer Issuer For For Elect Director Klaus Kleinfeld Issuer For For Elect Director Donald Niolaisen Issuer For For Elect Director Hutham Olayan Issuer For For Elect Director James Owens Issuer For For Elect Director Griffith Sexton Issuer For For Elect Director Ryosuke Tamakoshi Issuer For For Elect Director Masaaki Tanaka Issuer For For Elect Director Laura Tyson Issuer For For Ratify Auditors Issuer Against For Amend Omnibus Stock Plan Issuer For For Amend Omnibus Stock Plan Issuer For For Amend Executive incentive Bonus plan Issuer Date of Vote: 3/25/13 Company Name Meeting Date CUSIP Ticker Time Warner Inc 5/23/2013 TWX Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director William Barr Issuer For For Elect Director James Barksdale Issuer For For Elect Director Jeffrey Bewkes Issuer For For Elect Director Stephen Bollenbach Issuer For For Elect Director Robert Clark Issuer For For Elect Director Mathis Dopfner Issuer For For Elect Director Jessice Einhorn Issuer For For Elect Director Fred Hassan Issuer For For Elect Director Kenneth Novak Issuer For For Elect Director Paul Wachtcher Issuer For For Elect Director Deborah Wright Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer For For Amend Omnibus Stock Plan Issuer Date of Vote: 3/25/13 Company Name Meeting Date CUSIP Ticker Goldman Sachs 5/23/2013 QCOM Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Lloyd Blankfein Issuer For For Elect Director Michael Burns Issuer For For Elect Director Claes Dahlback Issuer For For Elect Director Gary Cohn Issuer For For Elect Director William George Issuer For For Elect Director James Johnson Issuer For For Elect Director Lakshmi Mittal Issuer For For Elect Director Adebayo Ogunlesi Issuer For For Elect Director James Shiro Issuer For For Elect Director Debora Aspar Issuer For For Elect Director Mark Tucker Issuer For For Elect Director David Viniar Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer Against For Amend Omnibus stock plan Issuer For For Ratify Auditors Issuer Against Against Establish Board Committee on Human Rights Shareholder Against Against Report Lobbying payments and Policy Shareholder Against Against Adopt Proxy access right Shareholder Against Against Employ investment bank to explore alternatives to maximize shareholder value Shareholder Date of Vote: 3/22/13 Company Name Meeting Date CUSIP Ticker JPMorgan Chase and Co 5/21/2013 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director James Bell Issuer For For Elect Director Crandal Bowles Issuer For For Elect Director Stephen Burke Issuer For For Elect Director David Cote Issuer For For Elect Director James Crown Issuer For For Elect Director James Dimon Issuer For For Elect Director Timothy Flynn Issuer For For Elect Director Eileen Futter Issuer For For Elect Director Laban Jackson Issuer For For Elect Director Lee Raymond Issuer For For Elect Director William Weldon Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer For For Provide right to act by written consent Issuer Against Against Amend executive incentive bonus plan Shareholder Against Against Require independent board Chairman Shareholder Against Against Stock Retention/holding period Shareholder Against Against Institute procedures to prevent investments in companies that contribute to genocide or crimes against humanity Shareholder Report on lobbying payments and policy Date of Vote: 4/3/13 Company Name Meeting Date CUSIP Ticker Starwood Hotels and Resorts Worldwide 5/30/2013 85590A401 HOT Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Frits van Paasschen Issuer For For Elect Director Bruce Duncan Issuer For For Elect Director Adam Aron Issuer For For Elect Director Charlene Barshefky Issuer For For Elect Director Thomas Clarke Issuer For For Elect Director Clayton Daley Issuer For For Elect Director Lizanne Gallbreath Issuer For For Elect Director Eric Hippeau Issuer For For Elect Director Aylwin Lewis Issuer For For Elect Director Stephen Quazzo Issuer For For Elect Director Thomas Ryder Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer For For Approve Omnibus Stock Plan Issuer For For Ratify Auditors Issuer Date of Vote: 3/28/13 Company Name Meeting Date CUSIP Ticker Omnicare, Inc. 5/22/2013 OCR Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director James Shleton Issuer For For Elect Director Steven Heyer Issuer For For Elect Director John Workman Issuer For For Elect Director Amy Wallman Issuer For For Elect Director Andrea Lindell Issuer For For Elect Director Barry Schochet Issuer For For Elect Director Mark Emmert Issuer For For Elect Director Sam Leno Issuer For For Elect Director John Bernbach Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 4/8/13 Company Name Meeting Date CUSIP Ticker General Motors Company 6/6/2013 37045V100 GM Vote MRV Proposal Proposed by Issuer or Shareholder Against For Elect Director Daniel Akerson Issuer For For Elect Director David Bonderman Issuer For For Elect Director Erroll Davis Issuer For For Elect Director Steven Girsky Issuer For For Elect Director Neville Isdell Issuer For For Elect Director Robert Krebs Issuer For For Elect Director Kathryn Marinello Issuer For For Elect Director Michael Mullen Issuer For For Elect Director James Mulva Issuer For For Elect Director Patricia Russo Issuer Elect Director Thomas Choewe Issuer Elect Director Theodore Solso Issuer Elect Director Carol Stephenson Issuer For For Elect Director Cynthia Telles Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer For For Require Independent Board Chairman Shareholder For Against Stock Retention/Holding period Shareholder Date of Vote: 5/6/13 Company Name Meeting Date CUSIP Ticker Salesforce.com Inc 6/6/2013 79466L302 CRM Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Stratton Scalos Issuer For For Elect Director Lawrence Tomlinson Issuer For For Elect Director Shirley Young Issuer For For Declassify Board of Directors Issuer For For Approve Omnibus Stock Plan Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer Date of Vote:4/16/13 Company Name Meeting Date CUSIP Ticker Facebook, Inc. 6/11/2013 30303M102 FB Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Marc Andreesen Issuer For For Elect Director Erskine Bowles Issuer For For Elect Director Susan Desmond-Hellmann Issuer For For Elect Director Donald Graham Issuer For For Elect Director Reed Hastings Issuer For For Elect Director Sheryl Sandberg Issuer For For Elect Director Peter Thiel Issuer For For Elect Director Mark Zuckerberg Issuer Against For Advisory Vote to Ratify Named Executive Officers Compensation Issuer For For Ratify Auditors Issuer 1 yr 3 yrs Advisory vote on say on pay frequency Issuer Date of Vote:4/15/13 Company Name Meeting Date CUSIP Ticker United Continental Holdings, Inc. 6/12/2013 UAL Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Carolyn Corvi Issuer For For Elect Director Janes Garvey Issuer For For Elect Director Walter Isaacson Issuer For For Elect Director Henry Meyer Issuer For For Elect Director Oscar Munoz Issuer For For Elect Director Lawrence Simmons Issuer For For Elect Director Jeffrey Smiseck Issuer For For Elect Director David Vitale Issuer For For Elect Director John Walker Issuer For For Elect Director Charles Yamarone Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers Compensation Issuer For For Amend Omnibus Stock Plan Issuer For For Advisory vote on say on pay frequency Issuer Date of Vote: 5/1/13 Company Name Meeting Date CUSIP Ticker Tripadvisor, Inc. 6/28/2013 TRIP Vote MRV Proposal Proposed by Issuer or Shareholder For For Elect Director Gregory Mafei Issuer For For Elect Director Stephen Kaufer Issuer For For Elect Director Jonathan Miller Issuer For For Elect Director Jeremy Phillips Issuer For For Elect Director Christopher Shean Issuer For For Elect Director Sukhindeer Cassidy Issuer For For Elect Director Robert Wisenthal Issuer For For Ratify Auditors Issuer Against For Amend Omnibus Stock Plan Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)* /s/ Elaine E. Richards Elaine E. Richards President Date8/22/13 * Print the name and title of each signing officer under his or her signature.
